WIGGINTON, Judge.
Appellant appeals a judgment and sentence entered after acceptance of his plea of nolo contendere to the charge of burglary of a structure in violation of section 810.02(3), Florida Statutes. Having considered the parties’ briefs and having reviewed the record on appeal, we affirm appellant’s conviction and sentence but remand to the trial court for correction of the final judgment as to the degree of the crime of which appellant was convicted. The final judgment classifies the crime as a second degree felony when, pursuant to the provisions of section 810.02(3), Florida Statutes, the burglary to which appellant pled is a felony of the third degree. We note that the sentencing guidelines scoresheet prepared for the purpose of sentencing appellant correctly reflects that the crime charged is a third degree felony and appellant was sentenced within the recommended range of the guidelines.
AFFIRMED but REMANDED to the trial court for correction of the final judgment as directed.
SHIVERS and WENTWORTH, JJ., concur.